           Case 2:18-cr-00292-DWA Document 216 Filed 04/06/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              )
   -vs-                                               )        Criminal No. 18-292
                                                      )
ROBERT BOWERS,                                        )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge.

                              MEMORANDUM ORDER OF COURT

       Pending before the court is the Defendant’s Motion to Strike the Death Penalty as a

Sentence Option on the Ground that it is Unconstitutional as Administered under the Federal

Death Penalty Act (“FDPA”). (ECF No. 164). The Defendant has filed a Brief and Exhibits in

Support thereof. (ECF Nos. 165, 166). The Government has filed a Response, and the Defendant

has filed a Reply and Supplement . (ECF Nos. 184, 199, 213). The Motion is now ripe for review.

       On January 29, 2019, the Superseding Indictment charged the Defendant with multiple

capital-eligible and non-capital offenses. (ECF No. 44). On August 26, 2019, the Government

filed its Notice of Intent to Seek the Death Penalty. (ECF No. 86). The Superseding Indictment

alleges defendant’s age, the statutory threshold factors in 18 U.S.C. §3591(a)(2), and four

statutory aggravating factors: 1) grave risk of death to additional person, 18 U.S.C. §3592(c)(5);

2) substantial planning and premeditation, 18 U.S.C. §3592(c)(9); 3) vulnerable victims, 18 U.S.C.

§3592(c)(11); and 4) multiple killings or attempted killings, 18 U.S.C. §3592(c)(16). Additionally,

the Government alleges five non-statutory aggravating factors: 1) victim impact; 2) killings

motivated by religious animus; 3) selection of site; 4) lack of remorse; and 5) injury to surviving

victims.

       The Defendant moves this Court to strike the death penalty as a sentencing option under

the FDPA on the ground that it constitutes cruel and unusual punishment prohibited by the Fifth

and Eighth Amendments. (ECF Nos. 164, 165). To that end, the Defendant asserts that the

death penalty, as a sentencing option, is marked by four constitutional violations on its face: 1) it

                                                 1
         Case 2:18-cr-00292-DWA Document 216 Filed 04/06/20 Page 2 of 6



is demonstrably unreliable; 2) it is imposed arbitrarily and capriciously; 3) its imposition is marked

by invidious racial disparity in bias against people of color accused of homicide and persons

accused of killing white women; and 4) unconscionably long delays dilute the death penalty’s

penological purpose and subject death row inmates to torturous terms of solitary confinement for

decades. The Defendant’s arguments are cogent and thoroughly briefed. He raises important

issues. After careful review, however, I find I am unpersuaded by the same.

       To begin with, I am not swayed by the Defendant’s argument that the death penalty is

unreliable because an innocent person might be sentenced to death, jurors are unable to

understand and apply jury instructions, and death-qualified jurors are more prone to convict. The

Defendant cites to various sources in support of his position. I find that the reasoning and

rationales set forth in the long line of federal cases holding that the death penalty is not

unconstitutional under the Eighth Amendment based on the mere possibility that an innocent

person might be sentenced to death are sound and adopt the same. U.S. v. Honken, 541 F.3d

1146, 1174 (8th Cir. 2008); U.S. v. Mitchell, 502 F.3d 931, 983 (9th Cir. 2007); U.S. v. Sampson,

486 F.3d 13, 27-28 (1st Cir. 2007); U.S. v. Robinson, 367 F.3d 278, 290 (5th Cir. 2004); U.S. v.

Arnold, 412 F. Supp. 3d 732, 739-40 (E.D. Mich. 2019); U.S. v. Ofomata, Crim. Action No. 17-

201, 2019 WL 527696, at *5-6, No. 18-201 (E.D. La. Feb. 11, 2019).

       In terms of jury comprehension, “jury instructions are constitutional where they ‘are

phrased in conventional and understandable terms,’ and do not have a ‘reasonable likelihood’ of

misleading the jury to sentence a defendant to death.” U.S. v. Roof, 225 F. Supp.3d 413, 415

(D.S.C. 2016) (citations omitted). There is an “almost invariable assumption of the law that jurors

follow their instructions….” Richardson v. Marsh, 481 U.S. 200, 206 (1987); U.S. v. Llera Plaza,

179 F. Supp.2d 444, 450 n. 5 (E.D. Pa. 2001) (studies “do not establish that the concepts of

aggravating and mitigating factors as used in the FPDA bear such a degree of intrinsic

‘incomprehensibility’ as to render them incapable of clarification through adequate jury



                                                  2
         Case 2:18-cr-00292-DWA Document 216 Filed 04/06/20 Page 3 of 6



instructions”); Roof, 225 F.Supp.3d at 415 n.2 (rejecting claims of juror confusion). I adopt this

rationale as it relates to the FDPA. 1

       With regard to the Defendant’s argument that death-qualified jurors are more prone to

convict, I find Supreme Court cases rejecting similar challenges controlling. Morgan v. Illinois,

504 U.S. 719, 728-29 (1992) (“A juror who will automatically vote for the death penalty in every

case will fail in good faith to consider the evidence of aggravating and mitigating circumstances

as the instructions require him to do.”); see also Buchanan v. Kentucky, 483 U.S. 402 (1987);

Lockhart v. McCree, 476 U.S. 162 (1986). The selection system affords protections, as a juror

who will never vote for capital punishment or a juror who will always vote for capital punishment

is not impartial and must be removed for cause. Id.

        In Wainwright v. Witt, the Supreme Court held that “the proper standard for
        determining when a prospective juror may be excluded for cause because of his
        or her views on capital punishment ... is whether the juror's views would ‘prevent
        or substantially impair the performance of his duties as a juror in accordance with
        his instructions and his oath.’ ” 469 U.S. 412, 424, 105 S.Ct. 844, 83 L.Ed.2d 841
        (1985) (quoting Adams v. Texas, 448 U.S. 38, 45, 100 S.Ct. 2521, 65 L.Ed.2d
        581 (1980)). The Supreme Court later held “that a juror who in no case would vote
        for capital punishment, regardless of his or her instructions, is not an impartial
        juror and must be removed for cause.” Morgan v. Illinois, 504 U.S. 719, 728, 112
        S.Ct. 2222, 119 L.Ed.2d 492 (1992).

Roof, 225 F.Supp.3d at 416. Based on the same, I find no merit to this argument.

       Moreover, after consideration, I am not persuaded by the Defendant’s argument that the

federal death penalty is arbitrary because of the lack of frequency with which it is sought or

imposed. See Gregg v. Georgia, 428 U.S. 153,187 (1976); Sampson, 486 F.3d at 23-24; Mitchell,

502 F.3d at 983. The fact that the death penalty is rarely sought or imposed does not make the

FDPA unconstitutional. Sampson, 486 F.3d at 23-24; Mitchell, 502 F.3d at 983. The FDPA is a

carefully drafted statue with adequate information and guidance such that it is not in jeopardy of

being imposed in an arbitrary or capricious manner simply because it is not sought or imposed



1Counsel will be permitted to submit and object to proposed jury instructions based on the knowledge
gained from any of the cited sources at the appropriate time.

                                                 3
        Case 2:18-cr-00292-DWA Document 216 Filed 04/06/20 Page 4 of 6



frequently. As such, I find the Defendant’s argument in this regard does not support a conclusion

that the FDPA is unconstitutional.

       The Defendant’s argument that the FDPA is unconstitutionally arbitrary because its

imposition is marked by racial disparity and bias against males and minorities accused of

homicide and persons accused of killing white females, also lacks merit. See McCleskey v. Kemp,

481 U.S. 279, 314-20 (1987); Sampson, 486 F.3d at 26-27.

       The Eighth Amendment is not limited in application to capital punishment, but
       applies to all penalties. Solem v. Helm, 463 U.S. 277, 289–290, 103 S.Ct. 3001,
       3009, 77 L.Ed.2d 637 (1983); see Rummel v. Estelle, 445 U.S. 263, 293, 100 S.Ct.
       1133, 1149, 63 L.Ed.2d 382 (1980) (POWELL, J., dissenting). Thus, if we accepted
       McCleskey's claim that racial bias has impermissibly tainted the capital sentencing
       decision, we could soon be faced with similar claims as to other types of penalty.
       Moreover, the claim that his sentence rests on the irrelevant factor of race easily
       could be extended to apply to claims based on unexplained discrepancies that
       correlate to membership in other minority groups, and even to gender. Similarly,
       since McCleskey's claim relates to the race of his victim, other claims could apply
       with equally logical force to statistical disparities that correlate with the race or sex
       of other actors in the criminal justice system, such as defense attorneys, or judges.
       Also, there is no logical reason that such a claim need be limited to racial or sexual
       bias. If arbitrary and capricious punishment is the touchstone under the Eighth
       Amendment, such a claim could—at least in theory—be based upon any arbitrary
       variable, such as the defendant's facial characteristics, or the physical
       attractiveness of the defendant or the victim, that some statistical study indicates
       may be influential in jury decisionmaking. As these examples illustrate, there is no
       limiting principle to the type of challenge brought by McCleskey. The Constitution
       does not require that a State eliminate any demonstrable disparity that correlates
       with a potentially irrelevant factor in order to operate a criminal justice system that
       includes capital punishment. As we have stated specifically in the context of capital
       punishment, the Constitution does not “plac[e] totally unrealistic conditions on its
       use.” Gregg v. Georgia, 428 U.S., at 199, n. 50, 96 S.Ct., at 2937, n. 50.

       Second, McCleskey's arguments are best presented to the legislative bodies. It is
       not the responsibility—or indeed even the right—of this Court to determine the
       appropriate punishment for particular crimes. It is the legislatures, the elected
       representatives of the people, that are “constituted to respond to the will and
       consequently the moral values of the people.” Furman v. Georgia, 408 U.S., at 383,
       92 S.Ct., at 2800 (Burger, C.J., dissenting). Legislatures also are better qualified to
       weigh and “evaluate the results of statistical studies in terms of their own local
       conditions and with a flexibility of approach that is not available to the courts,” Gregg
       v. Georgia, supra, 428 U.S., at 186, 96 S.Ct., at 2931.

McCleskey, 481 U.S. at 315-19 (footnotes omitted). Furthermore, the Defendant does not argue

that his race, the geographic location of this prosecution, or the race or gender of the alleged


                                                  4
         Case 2:18-cr-00292-DWA Document 216 Filed 04/06/20 Page 5 of 6



victims were considerations in the Government’s determination to seek the death penalty against

him. United States v. Mills, 393 F. Supp.3d 650, 681 (E.D. Mich 2019) (“[T]he use of such a

generalized statistical disparity, without evidence of its applicability to Defendants, was foreclosed

by the Supreme Court in McCleskey.”). “[R]aw statistics regarding overall charges say nothing

about charges brought against similarly situated defendants.” U.S. v. Bass, 536 U.S. 862, 864

(emphasis in original).

       Additionally, contrary to the Defendant’s arguments, prosecutorial discretion is limited by

the FDPA and is guided by safeguards set forth in a formal Protocol in selecting cases for capital

prosecution. Justice Manual §§ 9-10.000 to 9-10.200, https://www.justice.gov/jm/jm-9-10000-

capital-crime. According to that protocol, “[a]rbitrary or impermissible facts—such as a

defendant’s race, ethnicity, or religion-will not inform any stage of the decision-making process.”

J.M. § 9-10.030. “[B]ias for or against an individual based upon characteristics such as race or

ethnic origin play no role in any recommendation or decision as to whether to seek the death

penalty.” J.M. § 9.10.140A. Further, the Defendant has failed to show that the Government

employed or considered any discriminatory reason for prosecuting him as a capital defendant.

As such, I find the Defendant’s argument in this regard does not support a conclusion that the

FDPA is unconstitutional.

       Furthermore, I find that delays in imposing the death penalty and solitary confinement do

not render the death penalty unconstitutional. Knight v. Florida, 528 U.S. 990 (1999) (Thomas,

J., concurring in denial of certiorari) (“I write only to point out that I am unaware of any support in

the American constitutional tradition or in this Court’s precedent for the proposition that a

defendant can avail himself of the panoply of appellate and collateral procedures and then

complain when his execution is delayed.”).      Delays sought by a defendant to ensure a fair trial

do not support a constitutional challenge. Likewise, the potential for solitary confinement does

not support a constitutional challenge. Such arguments go to the manner of confinement and not

whether the death penalty is a cruel and unusual punishment under the Eighth Amendment.

                                                  5
        Case 2:18-cr-00292-DWA Document 216 Filed 04/06/20 Page 6 of 6



        Finally, I find the Defendant’s argument that “evolving standards of decency” have

rendered the death penalty per se cruel and unusual in violation of the Eighth Amendment to be

unavailing given that the U.S. Constitution, Amendment V, expressly authorizes the death penalty

as a form of punishment and the Supreme Court has repeatedly recognized its constitutionality.

Bucklew v. Precythe, 139 S. Ct. 1112, 1122 (2019) (holding “[t]he Constitution allows capital

punishment”); Baze v. Rees, 553 U.S. 35, 47 (2008); Gregg v. Georgia, 428 U.S. 153 (1976)

(capital punishment is not a per se violation of the Eighth Amendment); Mitchell, 502 F.3d at 982

(rejecting argument that “capital punishment is incompatible with society’s values or otherwise

categorically violates the Eighth Amendment”); Glossip v. Gross, 135 S. Ct. 2726, 2732 (2015).

       Based on the above, I find that the Defendant has failed to meet his burden of establishing

that the federal death penalty as a sentencing option is an unconstitutional punishment as

administered under the Federal Death Penalty Act.

       THEREFORE, this 6th day of April, 2020, it is ordered that the Defendant’s Motion to Strike

the Death Penalty as a Sentence Option on the Ground that it is Unconstitutional as Administered

under the FDPA (ECF No. 164) is denied.2


                                             BY THE COURT:



                                             Donetta W. Ambrose
                                             United States Senior District Judge




2Defendant requests a hearing to resolve conflicts of fact. I find a hearing is not necessary as I
do not believe it will not advance the issues at hand. Therefore, Defendant’s request is denied.

                                                 6
